FOX LAW OFFICES, P.A. C/O , #11 EXETER, NEW HAMPSHIRE, 03833 Telephone:(603) 778-9910 Facsimile:(603) 778-9911 *Admitted only in Pennsylvania and Florida September 10, 2010 Blue Spa Incorporated 26/F Building A, Times Plaza 2 Zongfu Road Chengdu 610016 China Re:Blue Spa Incorporated Gentlemen: We hereby consent to the use of our opinion in the Registration Statement filed with the Securities and Exchange Commission in connection with the registration of the shares covered by that opinion, and to the reference to our firm under the heading “Experts” in such Registration Statement. Yours truly, FOX LAW OFFICES, P.A. /s/ Richard C. Fox By:Richard C. Fox, Esq.
